Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received on 03/21/2022 for application 16/910,719 which claims priority to foreign application JP 2019-120043 filed 06/27/2019.
Claims 1, 8 & 11 being independent.
Claims 5-7 have been canceled.
Claims 1-3, 8 & 11 have been amended.
Claims 1-4 & 8-11 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 & 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of charging fares based on identified persons without significantly more. 
When taking out all the additional elements, Claim 1 recites: 
takes a video of a plurality of persons passing through; and 
identifies the plurality of persons based on respective faces of the plurality of persons based on respective faces of the plurality of persons, 
charges the plurality of identified persons respective faces.
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of charging fares based on identified persons. Therefore, the claim is a “Certain Method of Organizing Human Activity” relating to a “commercial or legal interactions” i.e. agreements in the form of contracts; legal obligations, sales activities, business relations etc. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a camera” and a “controller” for taking video, identifying respective faces and charging identified persons are recited at a high level of generality i.e., as a generic processor performing generic computer functions i.e. processing data. These additional elements describes how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim, as mentioned above, amount to no more than mere instructions to “apply” the judicial exception using a generic computer component. The steps in the claims are all well-understood, routine and conventional in the realm of mobile transportation services.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. 
Further, the dependent claims 2-4 & 9-10 provide further descriptive limitations of elements. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The claims further limit the abstract idea without significantly more. For the above reasons, claims 1-4 & 8-11 are ineligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart Mann et al. (US 6,119,096 A, herein Mann) in view of Yokihiro Tanaka (US 2020/0302158 A1, herein Tanaka).

As per claim 1. Mann teaches A system, comprising: 
a camera that takes a video of a plurality of persons passing through (see Mann column 5 lines 3-15 & 46-65, column 7 lines 1-9, column 9 lines 33-49, column 15 lines 18-65, column 19 lines 40-62 and column 24 lines 29-30 and 41-43); 
it can be argued that of Mann does not explicitly teach, however, Tanaka further teaches:
a controller that identifies the plurality of persons based on respective faces of the plurality of persons based on respective faces of the plurality of persons (see Tanaka ¶¶ [66-67, 111, 147, 160 & 183]), 
wherein the controller charges the plurality of identified persons respective fares (Tanaka ¶¶ [64-66]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for aircraft passenger check-in and boarding using IRIS recognition as seen in Mann to incorporate the passenger management device, passenger information processing device, passenger management method, and program as taught in Tanaka in order to perform a settlement processing of a use fare for the transit seat (see Tanaka ¶¶ [65-67]).
As per claims 8 & 11, the claims recite analogous limitations to claim 1 above and therefor rejected under the same premise.

As per claim 2, Mann and Tanaka teach the system according to claim 1, Mann further teaches: 
wherein the camera is installed at a station (Mann column 6 lines 28-57, column 10 lines 24-34, column 13 lines 7-27, column 15 lines 47-67 & column 17 lines 1-32); 
wherein the identifies the plurality of persons who exit a platform of the station based on the respective faces of the plurality of persons who exit the platform of the station (Mann column 7 lines 26-47, column 9 lines 13-32, column 11 lines 52-67, column 12 lines 5-44 and column 19-37), and 
wherein the controller charges the plurality of persons who exit the platform of the station the respective fares (Mann column 7 lines 26-47, column 9 lines 13-32, column 11 lines 52-67, column 12 lines 5-44 and column 19-37).

As per claim 3, Mann and Tanaka teach the system according to claim 1, Mann further teaches: further comprising: 
a storage that stores a balance for each person (Mann column 5 lines 19-45, column 12 lines 25-44, column 13 lines 27-54, column 14 lines 54-67 & column 19 lines 34-44); 
wherein the controller makes notification to a predetermined destination in a case where a fare charged to a person who exits a platform of a station is higher than the balance stored for the person in the storage unit (Mann column 5 lines 19-45, column 10 lines 47-61, column 12 lines 5-44 & column 19 lines 34-44).
As per claim 9, the claim recites analogous limitations to claim 3 above and therefor rejected under the same premise.

Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Tanaka and in further view of Haroldo J. Montealegre (US 2017/0186246 A1, herein Montealegre).

As per claim 4, Mann and Tanaka teach the system according to claim 1, however, it can be argued that the combination of Mann and Tanaka do not explicitly teach wherein the predetermined destination is an email address registered for the person who exits the platform of the station, however, Montealegre ¶ [29] further teaches wherein the predetermined destination is an email address registered for the person who exits the platform of the station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mann and Tanaka to incorporate transit fare collection system as taught in Montealegre in order to clarify the situation of the charge for the fare ride to the payer (Montealegre ¶ [29]).
As per claim 10, the claim recites analogous limitations to claim 4 above and therefor rejected under the same premise.

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.
Applicant’s arguments, see pages 4-10, with respect to the rejection(s) of claim(s) 1-4 and 8-11 under 35 USC 101 have been fully considered, however, the examiner respectfully disagrees. 
Under Step 2A of the subject matter eligibility test for products and processes, the examiner is expected to, under prong one, determine if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea; and if so, under prong two, determine if the claim recite additional elements that integrate the judicial exception into a practical application. When taking out all the additional elements or computer elements from the claims, the claims merely recite the abstract idea of charging fares based on identified persons. Therefore, the claim is a “Certain Method of Organizing Human Activity” relating to a “commercial or legal interactions” i.e. agreements in the form of contracts; legal obligations, sales activities, business relations etc. Under prong two, when considering the additional elements, the camera and controller are recited at a high level of generality i.e., as a generic camera performing generic video functions such as taking a video or a generic processor for identifying persons and charging identified persons. These additional elements describe how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). 
When taking out all the computer elements, the recited steps in the claims can be performed by a human i.e. taking a video, identifying a person and charging said identified person. Therefore, the claims differ from those seen in Research Corp. Techs v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010) and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010). The claims are not directed to a technique to improve the technology in processing payment at a mass transportation station, rather as mentioned above, merely apply the abstract idea in a computer environment to automate the process without significantly more.
Under step 2B, the claims at issue do not require any nonconventional computer, camera, or other technological components, or even a non-conventional and non-generic arrangement of known, conventional pieces but instead, merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially or significantly more than the sum of the functions of the elements when each are taken alone. For the above reasoning, the 35 USC 101 rejection of the claims is maintained.
Applicant’s arguments, see pages 10-13, with respect to the rejection(s) of claim(s) 1-4 and 8-11 under 35 USC 102 (a)(1)/(a)(2) & 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yokihiro Tanaka (US 2020/0302158 A1, herein Tanaka).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/8/2022